STATE OF MICHIGAN

                             COURT OF APPEALS



JENNIFER STAMLER, a legally incapacitated                           UNPUBLISHED
person, by her guardian/conservator, PATRICIA                       March 10, 2016
STAMLER,

               Plaintiff-Appellant,

v                                                                   No. 325261
                                                                    Oakland Circuit Court
OAKLAND PHYSICIANS MEDICAL CENTER,                                  LC No. 2012-128636-NH
LLC, d/b/a DOCTORS HOSPITAL OF
MICHIGAN, ANUJ MITTAL, M.D., and M-
AMIN BADAWI, M.D.,

               Defendants-Appellees,

and

PONTIAC GENERAL HOSPITAL AND
MEDICAL CENTER, d/b/a NORTH OAKLAND
MEDICAL CENTER, and JEETENDER S.
MATHARU, M.D.,

               Defendants.


Before: SAAD, P.J., and SAWYER and HOEKSTRA, JJ.

PER CURIAM.

        In this medical malpractice action, the trial court entered a default judgment against
defendant Oakland Physicians Medical Center (OPMC). That order constituted a final order.1
Plaintiff now appeals as of right, challenging two previous orders entered by the trial court which
granted summary disposition in favor of defendants Dr. Anuj Mittal and Dr. M-Amin Badawi.
Because a factual question remains regarding whether Dr. Mittal’s and Dr. Badawi’s alleged
negligence was a proximate cause of Stamler’s injuries, we reverse the trial court’s grant of



1
    MCR 7.202(1)(6); MCR 7.203(A)(1).


                                                -1-
summary disposition to these defendants and remand for further proceedings consistent with this
opinion.

                            I. FACTS & PROCEDURAL HISTORY

        In December 2009, plaintiff Jennifer Stamler, a legally incapacitated person, was
admitted to the psychiatric floor of Doctors Hospital of Michigan (DHM). Stamler had long
suffered from schizophrenia, bipolar mood disorder, and various other mental illnesses. Once
admitted to DHM, Stamler was placed in the care of Dr. Short, a psychiatrist, and Dr. Mittal, a
family medicine practitioner, was Stamler’s “medical consultant,” meaning that he consulted in
the treatment of Stamler’s non-psychiatric medical issues as needed.

        Shortly after Stamler’s admission to DHM, Dr. Short ordered a urinalysis and urine
culture when he suspected that Stamler was suffering from a urinary tract infection (UTI). Dr.
Short also consulted Dr. Mittal, who started Stamler on Ciprofloxacin (“Cipro”), a broad
spectrum antibiotic commonly used to treat UTIs. Notably, the urinalysis and urine culture
revealed that Stamler had E. coli in her urine that was resistant to treatment with Cipro.
Although the cultures showed the presence of bacteria, because the colony count was too low
and Stamler was not experiencing clinical symptoms of a UTI, she was not diagnosed with a
UTI. Dr. Mittal discontinued Cipro in December of 2009 because Stamler did not have a UTI.

       In January 2010, doctors once again suspected that Stamler was suffering from a UTI.
The urinalysis and urine culture conducted at that time again revealed that Cipro-resistant E. coli
was present in Stamler’s urine. However, because Stamler was not exhibiting clinical symptoms
of a UTI, she was not treated with any antibiotic.

        On February 11, 2010, Dr. Mittal once again suspected that Stamler had a UTI, given that
she had a fever and other symptoms. Dr. Mittal ordered a straight catheter to obtain a urine
sample. On February 12, 2010, Stamler showed an elevated temperature and she stated that she
was not feeling well. Nurses attempted to contact Dr. Mittal. However, when Dr. Mittal could
not be reached, nurses contacted Dr. Badawi, who had not previously seen Stamler. In response
to the symptoms described by the nurses over the telephone, and without inquiring about
previous urine cultures, Dr. Badawi prescribed Cipro for Stamler.

        Within several hours of Stamler’s first dose of Cipro, Stamler was visited by Dr. Mittal
and another doctor. Both doctors noted a likely UTI. Neither doctor changed Dr. Badawi’s
prescription for Cipro. Treatment with Cipro continued on February 13 and February 14.

        On February 15, 2010, Stamler’s health deteriorated rapidly. She was taken to the
intensive care unit (ICU) with a diagnosis of septic shock, UTI, urosepsis, and aspiration
pneumonia. Following admission to the ICU, Stamler’s urine culture was returned showing,
once again, Cipro-resistant E. coli. Her UTI and urosepsis were then treated with a range of
different antibiotics. Stamler remained in the ICU for two months.

        Stamler’s sister, as her guardian and conservator, filed the instant malpractice suit,
alleging that Dr. Badawi and Dr. Mittal were negligent for attempting to treat Stamler’s UTI with
Cipro in light of prior tests showing bacteria in Stamler’s urine that was resistant to Cipro.
Stamler asserted that this permitted the UTI to go untreated and resulted in sepsis and the long
                                                -2-
hospital stay. Stamler supported her claim of medical malpractice with the opinion of two expert
witnesses: Dr. Stephan Hosea and Dr. Jeffrey Deitch.

         Dr. Badawi moved for summary disposition pursuant to MCR 2.116(C)(10), arguing that
there was no question of fact regarding causation. Specifically, he argued that he had a very
limited role in Stamler’s treatment, particularly given Dr. Mittal’s subsequent treatment of
Stamler. Further, Badawi asserted that Stamler provided only speculative causation evidence
insofar as her expert, Dr. Hosea, ignored evidence showing that Stamler’s condition improved on
February 13, after receiving Cipro. According to Badawi, his very limited role, combined with
the speculative causation evidence, required summary disposition in his favor. In response,
Stamler argued that there was, at the very least, a question of fact regarding causation that should
be left to the jury, and that the expert’s testimony was not speculative.

       Dr. Mittal later filed his own motion for summary disposition, making nearly identical
arguments to Dr. Badawi’s—that Stamler’s theory of causation was speculative because Stamler
showed improvement after being given the Cipro, and other doctors were also involved in the
treatment. In response, Stamler argued that the theory of causation was not speculative, that
there was a question of fact regarding whether Stamler improved with the Cipro, and that the
medical records supported her expert’s opinion.

        After holding two separate hearings, the trial court granted Dr. Badawi’s and Dr. Mittal’s
respective motions for summary disposition, based on the conclusion that the expert testimony
on causation was speculative with respect to each doctors’ role in causing Stamler’s injuries. In
particular, during both hearings, the trial court relied heavily on what the trial court believed to
be a fact in evidence—that Stamler had suffered a UTI in December 2009 and treatment with
Cipro, despite the urine culture showing Cipro-resistance, worked. Based on its belief that Cipro
previously “worked” in the treatment of Stamler’s Cipro-resistant UTI, the trial court reasoned
that Stamler could not show that Cipro was the cause of her injuries or that a different antibiotic
would have prevented sepsis. Thus, the trial court concluded that Stamler had not presented
sufficient evidence on the element of causation to survive Dr. Badawi’s and Dr. Mittal’s
respective motions for summary disposition.

       After the various other defendants in the case were disposed of, Stamler filed the instant
appeal, arguing that the trial court should not have granted summary disposition to either Dr.
Badawi or Dr. Mittal based on causation.2 Stamler contests the assertion that her experts


2
  Dr. Badawi asserts on appeal that the trial court’s summary disposition order amounted to an
order striking plaintiff’s expert witness, Dr. Hosea, as an expert. However, the record is plain
that there was no motion to strike Dr. Hosea’s testimony, the trial court never ordered such
evidence stricken, and the only order on review is the order to grant summary disposition based
on lack of evidence for causation. Because there was no motion to strike this testimony and the
trial court entered no such order, we will not consider this unpreserved question of whether the
expert testimony should have been stricken. See Hines v Volkswagen of Am, Inc, 265 Mich. App.
432, 443; 695 NW2d 84 (2005). Indeed, Badawi and Mittal waived this issue by failing to
properly raise the matter in the trial court. Craig v Oakwood Hosp, 471 Mich. 67, 82; 684 NW2d


                                                -3-
presented speculative testimony. In particular, she contends that the trial court erred by
concluding that she benefited from Cipro in December because, in actuality, she did not have a
UTI at that time. Regarding the assertion that her condition initially improved in February
following treatment with Cipro, Stamler contends that the experts disagree on the interpretation
of her symptoms, such that a question remains for the jury. Stamler emphasizes her rapid
deterioration on February 15, and she argues that, notwithstanding claims that Cipro “worked”,
the undisputed facts show that the bacteria were resistant to Cipro and could not be treated with
Cipro. Finally, Stamler argues that there can be more than one proximate cause of an injury,
such that treatment by more than one doctor does not preclude a finding that both Badawi and
Mittal are proximate causes of her injuries. Ultimately, given the causation evidence offered by
Dr. Hosea and Dr. Deitch, Stamler argues that a fact question remains regarding causation.

                                 II. STANDARD OF REVIEW

       “This Court reviews decisions on motions for summary disposition de novo to determine
if the moving party was entitled to judgment as a matter of law.” Alcona Co v Wolverine
Environmental Prod, Inc, 233 Mich. App. 238, 245; 590 NW2d 586 (1998). A motion for
summary disposition under MCR 2.116(C)(10) “tests the factual sufficiency of the complaint.”
Joseph v Auto Club Ins Assoc, 491 Mich. 200, 206; 815 NW2d 412 (2012). “In evaluating a
motion for summary disposition brought under this subsection, a trial court considers affidavits,
pleadings, depositions, admissions, and other evidence submitted by the parties, MCR
2.116(G)(5), in the light most favorable to the party opposing the motion.” Maiden v Rozwood,
461 Mich. 109, 120; 597 NW2d 817 (1999). Summary disposition is proper where there is no
“genuine issue regarding any material fact.” Id.

                                        III. ANALYSIS

        A plaintiff in a medical malpractice action must establish four elements: “(1) the
applicable standard of care, (2) breach of that standard of care by the defendant, (3) injury, and
(4) proximate causation between the alleged breach and the injury.” Woodard v Custer, 473
Mich. 1, 6; 702 NW2d 522 (2005) (citation omitted). “Generally, expert testimony is required in
medical malpractice cases.” Id. Regarding causation, “ ‘[p]roximate cause’ is a legal term of art
that incorporates both cause in fact and legal (or ‘proximate’) cause.” Craig, 471 Mich. at 86.
See also MCL 600.2912a(2).

       The cause in fact element generally requires showing that “but for” the
       defendant's actions, the plaintiff's injury would not have occurred. On the other
       hand, legal cause or “proximate cause” normally involves examining the
       foreseeability of consequences, and whether a defendant should be held legally
       responsible for such consequences. [Craig, 471 Mich. at 86-87, quoting Skinner v
       Square D Co, 445 Mich. 153, 163; 516 NW2d 475 (1994).]



296 (2004). In any event, as discussed infra, there is nothing speculative about Dr. Hosea’s
opinion and no basis for striking his testimony.


                                               -4-
“[I]t is well-established that there can be more than one proximate cause contributing to an
injury.” O'Neal v St John Hosp & Med Ctr, 487 Mich. 485, 496; 791 NW2d 853 (2010).
Consequently, to establish proximate causation, a plaintiff need not demonstrate that an act or
omission was the “sole catalyst for his injuries,” but he “must introduce evidence permitting the
jury to conclude that the act or omission was a cause.” Craig, 471 Mich. at 87.

         “As a matter of logic, a court must find that the defendant's negligence was a cause in fact
of the plaintiff's injuries before it can hold that the defendant's negligence was the proximate or
legal cause of those injuries.” Id. “Normally, the existence of cause in fact is a question for the
jury to decide, but if there is no issue of material fact, the question may be decided by the court.”
Genna v Jackson, 286 Mich. App. 413, 418; 781 NW2d 124 (2009). “Cause in fact may be
established by circumstantial evidence, but the circumstantial evidence must not be speculative
and must support a reasonable inference of causation.” Ykimoff v Foote Mem Hosp, 285 Mich
App 80, 87; 776 NW2d 114 (2009) (citation omitted). A plaintiff must put forth proof that
amounts to “a reasonable likelihood of probability rather than a possibility. The evidence need
not negate all other possible causes, but such evidence must exclude other reasonable hypotheses
with a fair amount of certainty.” Skinner, 445 Mich. at 166 (internal quotation and citation
omitted). “Summary disposition is not appropriate when the plaintiff offers evidence that shows
that it is more likely than not that, but for defendant’s conduct, a different result would have
obtained.” Robins v Garg (On Remand), 276 Mich. App. 351, 362; 741 NW2d 49 (2007) (citation
and quotation marks omitted).

        In comparison to a cause in fact, legal or proximate cause “is that which, in a natural and
continuous sequence, unbroken by new and independent causes, produces the injury.” Wiley v
Henry Ford Cottage Hosp, 257 Mich. App. 488, 496; 668 NW2d 402 (2003). Thus, consideration
of proximate causation requires “an independent, searching inquiry, the focus of which is
whether the result of conduct that created a risk of harm and any intervening causes were
foreseeable.” Jones v Detroit Med Ctr, 490 Mich. 960; 806 NW2d 304 (2011). “An intervening
cause breaks the chain of causation and constitutes a superseding cause which relieves the
original actor of liability, unless it is found that the intervening act was ‘reasonably
foreseeable.’” Auto Owners Ins Co v Seils, 310 Mich. App. 132, 157; 871 NW2d 530 (2015),
quoting McMillian v Vliet, 422 Mich. 570, 576; 374 NW2d 679 (1985). Negligent medical care
in the treatment of an injury is typically considered foreseeable. Richards v Pierce, 162 Mich
App 308, 317; 412 NW2d 725 (1987). See also People v Schaefer, 473 Mich. 418, 437; 703
NW2d 774 (2005). Moreover, “[a]n act of negligence does not cease to be a proximate cause of
the injury because of an intervening act of negligence, if the prior negligence is still operating
and the injury is not different in kind from that which would have resulted from the prior act.”
Taylor v Wyeth Labs., Inc, 139 Mich. App. 389, 401-402; 362 NW2d 293 (1984). Proximate
causation and whether an intervening negligent act constitutes a superseding cause is typically a
question for the jury. Id. at 402; Richards, 162 Mich. App. at 317.

                                         A. DR. MITTAL

        In this case, as noted, Dr. Badawi initially prescribed Cipro to Stamler on February 12,
2010. Thereafter, Dr. Mittal saw Stamler later that same day and on other occasions, when he
could have altered the course of treatment. Instead, Dr. Mittal concurred in Dr. Badawi’s
prescription, and continued Stamler on Cipro, despite knowing of Stamler’s previous urine

                                                -5-
cultures showing the presence of Cipro-resistant bacteria in Stamler’s system. To establish that
Mittal acted negligently in his treatment of Stamler with Cipro, and to establish that this breach
of the standard of care caused Stamler’s subsequent injuries, Stamler presented expert testimony
from Dr. Hosea and Dr. Deitch.

        According to these experts, it is a breach of the standard of care to prescribe an antibiotic
for an infection if a doctor knows that particular infection is resistant to that antibiotic or when,
as in this case, the doctor knows of previous cultures demonstrating the presence of bacteria
resistant to the antibiotic in question. As explained by the experts, bacteria resistant to a
particular antibiotic becomes part of a person’s flora of bacteria, such that it would be highly
unlikely a subsequent UTI would be caused by something other than the bacteria found in the
previous cultures. For this reason, because Dr. Mittal was aware of the past cultures showing
Cipro-resistant bacteria, Stamler’s experts opined that he should not have used Cipro in February
of 2010 to treat Stamler’s UTI. Dr. Hosea and Dr. Deitch identified several alternative
medications that should have been used under the circumstances to treat Stamler’s UTI.

        These experts also testified that Dr. Mittal’s improper use of Cipro to treat Stamler in
February of 2010 caused her subsequent illness and hospital stay. To begin with, these experts
explained the simple proposition that bacteria that are resistant to an antibiotic cannot be treated
by that antibiotic. For example, Dr. Hosea specified that if bacteria are resistant to Cipro, Cipro
cannot possibly work in the treatment. In Stamler’s case in particular, urine cultures conducted
in February 2010 confirmed that Stamler’s infection was resistant to Cipro, meaning that Cipro
could not work as a treatment and thus, given Dr. Mittal’s negligence, Stamler’s UTI effectively
went untreated until she was admitted to the ICU on February 15. Dr. Hosea described in detail
how this untreated UTI led to Stamler’s sepsis and related issues as follows:

       When the urinary tract infection became symptomatic based on her fever and her
       tachycardia, that meant that she had a systemic response to this infection. If that
       systemic response to this infection is not treated, then the systemic response
       continues such as it caused the kidneys to shut down, the lungs to shut down, the
       heart cardiovascular system to shut down so that people develop shock requiring
       powerful medicines to try and restore their circulation, their renal function as well
       as their respiratory function.

When asked if a different antibiotic would have caused a different outcome, Dr. Hosea stated “it
would have definitely altered her outcome.” He explained: “[w]ell, she only had systemic
inflammatory response syndrome initially and the antibiotics would have treated the infection in
her bladder so that she more likely than not would not have gone on to develop septic shock.”
Dr. Hosea stated specifically that a change in antibiotic up until 24 hours before Stamler’s
deterioration on February 15, would have made a difference in her outcome, in that she would
have avoided septic shock. Dr. Hosea testified that the prescription and continuation of Cipro
“more likely than not caused [Stamler’s] subsequent complications,” including “septic shock,
respiratory failure, pulmonary embolism, the aspiration pneumonia, the empyema pneumonia
and decortication[.]” Dr. Deitch likewise opined that “if a different antibiotic would have been
given, [Stamler] would have not had sepsis.”



                                                -6-
        Considering this testimony, a question of fact clearly remains regarding whether Dr.
Mittal constituted a proximate cause of Stamler’s injuries. That is, contrary to the trial court’s
conclusions, Stamler presented expert testimony that Mittal’s improper continuation of a course
of treatment involving Cipro resulted in Stamler’s development of septic shock and an array of
other issues. In other words, the chain of causation described by Stamler’s experts leads straight
from Dr. Mittal’s continuation of an inappropriate antibiotic to Stamler’s urosepsis and lengthy
ICU stay. Because Stamler offered evidence to show that it is more likely than not that, but for
Mittal’s conduct, a different result would have been obtained, summary disposition was
improper. Robins, 276 Mich. App. at 362.

        In contrast to this conclusion, Dr. Mittal contends on appeal that summary disposition
was appropriate because (1) treatment by other doctors precludes a finding of proximate
causation and (2) Stamler’s expert testimony was speculative insofar as it ignored facts in
evidence, such as Stamler’s improvement while taking Cipro. These arguments are without
merit. First, there can be more than one proximate cause, O'Neal, 487 Mich. at 497, and Stamler
clearly presented expert testimony to support her position regarding Mittal’s proximate role in
causing her injury. While this testimony is not dispositive, it is sufficient to raise a question of
fact to defeat Mittal’s motion for summary disposition.

        Second, contrary to Dr. Mittal’s arguments and the trial court’s findings, Stamler’s
experts did not ignore facts in evidence and we see nothing speculative in their expert opinions.
When offering an opinion, experts may not make assumptions that are not in accord with
established facts; but, experts are free to disagree regarding the “interpretation” of the facts
presented. Robins, 276 Mich. App. at 363. Such disagreement among experts evinces a question
for the jury which should not be resolved by the trial court incident to a motion for summary
disposition. Id. See also Lenawee Co v Wagley, 301 Mich. App. 134, 166; 836 NW2d 193 (2013)
(“Disagreements pertaining to an expert witness's interpretation of the facts are relevant to the
weight of that testimony and not its admissibility.”). Consequently, in this case, given the
opinions of Stamler’s experts, the trial court erred by concluding as a factual matter that Stamler
previously benefited from Cipro in December of 2009, such that it could not be the cause of her
injuries in February of 2010. In reaching this conclusion, the trial court disregarded the
testimony of Stamler’s experts, resolved factual questions of causation, and failed to view the
record in a light most favorable to Stamler.3 Likewise, insofar as Mittal argues that Cipro cannot
be a cause of Stamler’s injuries because she initially improved on Cipro in February, this
argument ignores Stamler’s expert testimony and fails to view the record in a light most
favorable to Stamler. To the extent there was debate among the doctors regarding the propriety
and efficacy of Cipro for Stamler’s treatment in February 2010, this issue was one of fact for the




3
 Indeed, as Stamler emphasizes on appeal, there was no factual support at all for the trial court’s
conclusion that Stamler benefited from Cipro in December. In actuality, it is undisputed that
doctors ceased treatment with Cipro in December of 2009, not because it “worked,” but because
Stamler did not have a UTI at that time.


                                                -7-
jury.4 See Robins, 276 Mich. App. at 363. Mittal is free to present opposing evidence at trial and
to disagree with Stamler’s experts’ interpretation of the facts, but such disagreement at the
summary disposition stage merely evinces the existence of a material question of fact. See id.;
Lenawee Co, 301 Mich. App. at 166. Because a question of fact remained regarding proximate
causation, the trial court erred by granting summary disposition to Mittal.

                                        B. DR. BADAWI

        With regard to Dr. Badawi, as noted, Dr. Badawi initially prescribed Cipro for Stamler on
February 12. At that time, Dr. Badawi failed to inquire about possible past urine cultures, which
were part of Stamler’s medical record and which would have showed the presence of Cipro-
resistant bacteria in Stamler’s urine. Dr. Hosea opined that Dr. Badawi breached the standard of
care by prescribing Cipro without inquiring about possible cultures before prescribing an
antibiotic. As discussed above, Dr. Hosea also opined that treatment with Cipro in Stamler’s
case violated the standard of care given the past tests showing the presence of Cipro-resistant
bacteria in Stamler’s urine and the high likelihood that her UTI in February would have resulted
from the same bacteria. As discussed in more detail supra, according to Dr. Hosea’s expert
opinion, as a result of the improper treatment with Cipro, which could not work to treat Stamler’s
Cipro-resistant infection, Stamler’s UTI went untreated and this untreated UTI resulted in sepsis
and a host of other issues. Given Dr. Hosea’s expert opinion, the trial court erred by granting
summary disposition to Dr. Badawi because Stamler offered evidence to show that it is more
likely than not that, but for Dr. Badawi’s negligent prescription of Cipro, a different result would
have been obtained. See Robins, 276 Mich. App. at 362.

       Like Dr. Mittal, Dr. Badawi argues on appeal that summary disposition was appropriate
because (1) Dr. Hosea’s expert testimony was speculative insofar as it ignored established facts,
and (2) treatment by other doctors precludes a finding that Dr. Badawi’s prescription of Cipro
proximately caused Stamler’s injuries. These arguments lack merit. First, as with Dr. Mittal’s
arguments, Dr. Badawi’s assertion that Dr. Hosea provided speculative testimony simply because
he disagrees with Badawi’s interpretation of the facts is without merit for the reasons discussed
supra. Certainly there is disagreement among the doctors, but this disagreement merely




4
  Specifically, Mittal emphasizes that there is evidence that, on February 13 and 14, Stamler’s
temperature dropped and she subjectively reported feeling better. However, the import of these
facts is a question in dispute among the experts. That is, while Mittal claims that these facts
demonstrate that Stamler benefited from Cipro, Dr. Hosea testified that a patient’s illness may
vary from one day to another, regardless of treatment, that people have naturally lower
temperatures in the mornings, and that Stamler’s subjective reports of good health should be
taken lightly considering her volatile mental state. Moreover, notwithstanding any purported
improvement, the facts show that Stamler rapidly deteriorated on February 15 and Dr. Hosea
opined that Cipro could not treat a Cipro-resistant bacteria. In short, Dr. Mittal’s interpretation
of Stamler’s symptoms does not entitle him to summary disposition given Stamler’s expert
testimony on causation. See Robins, 276 Mich. App. at 363.


                                                -8-
establishes the existence of a fact question for the jury. See Robins, 276 Mich. App. at 363;
Lenawee Co, 301 Mich. App. at 166.

        Second, with regard to treatment by other doctors, Dr. Badawi’s argument ignores the
basic principle that there can be more than one proximate cause of an injury. O'Neal, 487 Mich.
at 497. Other doctors may have also treated Stamler, but the fact nonetheless remains that
Stamler presented expert testimony to support the proposition that, but for Badawi’s alleged
negligence, Stamler’s injuries would have been avoided. Indeed, to the extent Dr. Badawi
emphasizes that Dr. Mittal’s negligent failure to discontinue Cipro came after Dr. Badawi’s
negligent prescription of Cipro, a question of fact remains for the jury regarding whether Mittal’s
negligence should be seen as a superseding cause. See Taylor, 139 Mich. App. at 401-402. That
is, negligent medical treatment is typically considered foreseeable, Richards, 162 Mich. App. at
317, and reasonably foreseeable negligence does not relieve an actor of responsibility, Auto
Owners Ins Co, 310 Mich. App. at 157. Viewing the record in a light most favorable to Stamler,
reasonable minds could conclude that Dr. Mittal’s negligence in failing to modify Dr. Badawi’s
improper Cipro prescription was foreseeable, meaning that a question of fact remains for the jury
regarding whether Mittal’s negligence should be seen as a superseding cause. See Taylor, 139
Mich. App. at 401-402. Thus, the trial court erred by granting summary disposition to Badawi
based on the issue of causation.

        Reversed and remanded for further proceedings. Plaintiff being the prevailing party, may
tax costs pursuant to MCR 7.219. We do not retain jurisdiction.



                                                            /s/ Henry William Saad
                                                            /s/ David H. Sawyer
                                                            /s/ Joel P. Hoekstra




                                                -9-